    Case 20-03195-sgj Doc 44 Filed 05/18/21                  Entered 05/18/21 21:47:27            Page 1 of 18




SIDLEY AUSTIN LLP
Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
2021 McKinney Ave., Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Counsel for the Official Committee of Unsecured Creditors

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



                                       )
In re:                                 )                               Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                  Debtor,              )                               Case No. 19-34054-SGJ11
                                       )
OFFICIAL COMMITTEE OF UNSECURED        )
CREDITORS,                             )
                  Plaintiff,           )
                                       )
       vs.                             )
                                                                       Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )
JAMES SCOTT III IN HIS INDIVIDUAL      )
CAPACITY, AS TRUSTEE OF THE DUGABOY )
INVESTMENT TRUST, AND AS TRUSTEE OF

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                         1
    Case 20-03195-sgj Doc 44 Filed 05/18/21               Entered 05/18/21 21:47:27          Page 2 of 18


THE GET GOOD NONEXEMPT TRUST, AND                            )
JAMES D. DONDERO,                                            )
                         Defendants.                         )
                                                             )

      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY
       MOTION TO STAY THE ADVERSARY PROCEEDING FOR NINETY DAYS

         The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtor and debtor in possession (the “Debtor”) hereby moves the Court for entry of an order under

section 105 of title 11 of the United States Code (the “Bankruptcy Code”) to stay the above-

captioned adversary proceeding for ninety (90) days (the “Motion”). In support of this Motion,

the Committee respectfully states as follows: 2

                                               Background

         1.      On October 16, 2019, the Debtor filed its voluntary petition for relief under chapter

11 of title 11 of the Bankruptcy Code. Pursuant to sections 1107 and 1108 of the Bankruptcy

Code, the Debtor is continuing to operate its businesses and manage its properties and assets as

debtor in possession.

         2.      On October 29, 2019, the Office of the United States Trustee held a meeting to

appoint the Committee pursuant to section 1102 of the Bankruptcy Code (the “Formation

Meeting”). At the Formation Meeting, the Committee selected Sidley Austin LLP as its counsel.

At its formation, the Committee consisted of the following four members: (a) Redeemer

Committee of Highland Crusader Fund (“Redeemer”); (b) Meta-E Discovery; (c) UBS Securities

LLC and UBS AG London Branch (together, “UBS”); and (d) Acis Capital Management, L.P. and

Acis Capital Management GP, LLP (together, “Acis”). Acis and Redeemer resigned from the

Committee effective as of April 15, 2021 and April 30, 2021, respectively. The Committee


2
  This Motion is supported by the Declaration of Marc S. Kirschner (the “Kirschner Decl.”), attached hereto and
incorporated herein as Exhibit 2.
                                                      2
 Case 20-03195-sgj Doc 44 Filed 05/18/21                    Entered 05/18/21 21:47:27            Page 3 of 18


therefore currently consists of Meta-E Discovery and UBS.

        3.       On December 4, 2019, the Delaware Court entered an order transferring venue of

the Debtor’s Bankruptcy Case to this Court [Docket No. 186].

        4.       On January 9, 2020, the Court approved the Motion of the Debtor for Approval of

Settlement with the Official Committee of Unsecured Creditors Regarding Governance of the

Debtor and Procedures for Operations in the Ordinary Course [Docket. No. 28], approving a

settlement between the Debtor and the Committee concerning, among other things, governance of

the Debtor and the pursuit of claims held by the Debtor. The approved settlement was embodied

in a term sheet filed on the docket [Docket No. 354] (the “Term Sheet”). Pursuant to the Term

Sheet, the Committee was granted standing to pursue the “Estate Claims,” defined as “any and all

estate claims and causes of action against Mr. Dondero, Mr. Okada, other insiders of the Debtor,

and each of the Related Entities, including promissory notes held by any of the foregoing.” (Term

Sheet at 4.)

        5.       On December 17, 2020, pursuant to the Court’s Order Denying Motion for

Remittance of Funds Held in Registry of Court [Docket No. 825] 3 and the Term Sheet, the

Committee commenced the above-captioned adversary proceeding against defendants (the

“Adversary Proceeding”).

        6.       In a bench ruling issued on February 8, 2021, and supplemented by an order entered

on February 22, 2021 [Docket No. 1943], the Court confirmed the Debtor’s Fifth Amended Plan

of Reorganization of Highland Capital Management, L.P. (the “Plan”). 4

        7.       Upon the effective date of the Plan, a Litigation Sub-Trust, created for the benefit


3    The Court ordered the Committee to commence an adversary proceeding against defendant CLO Holdco, Ltd.
(“CLO Holdco”) by December 17, 2020 in order to keep certain funds in the Court’s registry from being disbursed to
CLO Holdco, an entity that has been one of the main subjects of the Committee’s Estate Claims investigation [Docket
No. 825].
4 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.
                                                        3
 Case 20-03195-sgj Doc 44 Filed 05/18/21             Entered 05/18/21 21:47:27      Page 4 of 18


of the holders of claims and interests in the Debtor, will be vested with certain claims and causes

of action of the Debtor, including the Estate Claims (the “Causes of Action”). Pursuant to the

Plan, Marc S. Kirschner, Senior Managing Director of Teneo, will be appointed as Litigation

Trustee (the “Future Litigation Trustee”) and will be tasked with, among other things, investigation

and monetization of the Causes of Action. Therefore, upon the effective date of the Plan, the

responsibility for prosecution of this Adversary Proceeding will transfer to the Future Litigation

Trustee.

       8.      On March 1, 2021, Highland Capital Management Fund Advisors, L.P. and

NexPoint Advisors, L.P. (together, the “Advisors”) filed a notice of appeal of the order confirming

the Plan to the United States District Court of the Northern District of Texas (the “Confirmation

Appeal”) [Docket No. 1957]. On April 1, 2021, the Advisors filed the Motion for Stay Pending

Appeal Civ. Act. No. 3:21-cv-00538-N, [Docket No. 3] and The Dugaboy Investment Trust

(“Dugaboy”) and Get Good Trust (“Get Good”) filed the Motion for Stay Pending Appeal, Civ.

Act. No. 3:21-cv-00550-L, [Docket No. 6] with the District Court for the Northern District of

Texas, both seeking a stay of the effectiveness of the Plan pending resolution of the Confirmation

Appeal (the “Stay Pending Appeal Motions”). The Confirmation Appeal remains pending.

       9.      On April 14, 2021 and April 26, 2021, the defendants in the Adversary Proceeding

filed various motions to dismiss the Adversary Proceeding for failure to state a claim [A.P. Docket

Nos. 22, 23, 25, 30, 32] (collectively the “Motions to Dismiss”). Defendants CLO Holdco,

Highland Dallas Foundation, Inc., James D. Dondero, Get Good, and Dugaboy also filed motions

to withdraw the reference [A.P. Docket Nos. 24, 33, 37] (collectively the “Motions to Withdraw

the Reference”). The Committee’s responses to the Motions to Dismiss and Motions to Withdraw

the Reference are currently due on May 21, 2021, and a status conference for the Motions to

Withdraw the Reference has been noticed for June 3, 2021 [A.P. Docket Nos. 28, 38, 39].

                                                 4
 Case 20-03195-sgj Doc 44 Filed 05/18/21             Entered 05/18/21 21:47:27       Page 5 of 18


       10.     Because the effective date of the Plan and formation of the Litigation Sub-Trust has

been delayed, on May 14, 2021, the Committee filed its Application for Order Pursuant to Section

1103 of the Bankruptcy Code Authorizing the Employment and Retention of Teneo Capital, LLC

as Litigation Advisor to the Official Committee of Unsecured Creditors Effective April 15, 2021

[Docket No. 2306] to retain and employ the future Litigation Trustee pursuant to sections 328(a)

and 1103(a) of the Bankruptcy Code to perform litigation advisory services for the Committee in

this chapter 11 case, including this Adversary Proceeding (the “Litigation Advisor”). Given the

statute of limitations for certain potential claims and the current status of the Adversary

Proceeding, the Committee seeks to retain the Litigation Advisor until the effective date of the

Plan to ensure that the Causes of Action, including those set forth the Adversary Proceeding, are

investigated and pursued in a timely and efficient manner.

                                        Relief Requested

       11.     In order to protect all rights of the Litigation Sub-Trust, Future Litigation Trustee,

and all unsecured creditors, by this Motion, the Committee seeks a stay of the entirety of the

proceedings of the Adversary Proceeding for ninety (90) days pursuant to section 105 of the

Bankruptcy Code, to provide the Litigation Advisor with the necessary time to familiarize itself

with the Adversary Proceeding, so as to adequately and efficiently defend the Motions to Withdraw

the References, the Motions to Dismiss, and to effectively manage the litigation of the Adversary

Proceeding in its entirety.

                                   Argument and Authorities

       12.     Pursuant to section 105(a) of the Bankruptcy Code, the Court “may issue any order

. . . that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11

U.S.C. § 105(a). Moreover, the Supreme Court has held:

       [T]he power to stay proceedings is incidental to the power inherent in every court

                                                 5
 Case 20-03195-sgj Doc 44 Filed 05/18/21              Entered 05/18/21 21:47:27       Page 6 of 18


       to control the disposition of the causes on its docket with economy of time and
       effort for itself, for counsel, and for litigants. How this can be done calls for the
       exercise of judgment, which must weigh competing interests and maintain an even
       balance.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

       13.     Here, a stay of the Adversary Proceeding is in the interests of judicial economy and

efficiency, and in the interests of the Debtor’s estate. (See Kirschner Decl. ¶¶ 6–8.) The Committee

filed the Adversary Proceeding with the intent and understanding that, pursuant to the terms of the

Plan, the proceeding would transfer to the Future Litigation Trustee upon the effective date of the

Plan. (Id. at ¶ 4.) While it was anticipated that the effective date of the Plan would have already

occurred, it has been delayed as a result of, among other things, the Confirmation Appeal and the

Stay Pending Appeal Motions initiated by certain defendants in this Adversary Proceeding. In

fact, due to the delay of the effective date of the Plan and the fast approaching expiry of certain

statutes of limitations, the Committee has recently sought to retain the Future Litigation Trustee

as the current Litigation Advisor to the Committee, in order to protect all rights and claims of the

Litigation Sub-Trust and ensure that the Causes of Action, including the Adversary Proceeding,

are properly and efficiently investigated and prosecuted. (Id. at ¶ 5.)

       14.     As this Court is aware, the Debtor’s byzantine structure and its transactions

amongst Related Entities—many of which are subject of the Committee’s Estate Claims

investigation—are extremely complex. Retention of the Litigation Advisor at this time, in advance

of its role as Litigation Trustee, and imposition of a brief ninety (90) day stay of the Adversary

Proceeding, will provide the Litigation Advisor the necessary time it needs to gain an

understanding of the facts underlying the Adversary Proceeding, the Debtor’s structure, and other

issues pertinent to its role pursuing all of the Estate Claims on a go-forward basis, and to enable it

to best protect all rights of the Litigation Sub-Trust and maximize claims for the benefit of all


                                                  6
 Case 20-03195-sgj Doc 44 Filed 05/18/21              Entered 05/18/21 21:47:27       Page 7 of 18


creditors. (See id. at ¶¶ 6–8.)

       15.     Because responsibility for the Adversary Proceeding will transfer to the Litigation

Trustee upon the effective date of the Plan, it is important for the Litigation Advisor to be involved

in the Adversary Proceeding at this time. (Id. at ¶ 6.) This is especially true given the pending

Motions to Withdraw the Reference and Motions to Dismiss the Adversary Proceeding,

adjudication of which may significantly change the trajectory of this Adversary Proceeding and

may potentially affect others that the Litigation Trustee may decide to pursue. (Id. at ¶ 7.) Because

the Litigation Advisor should be involved in the defense of the Motions to Dismiss and Motions

to Withdraw the Reference, the Committee respectfully moves for a short ninety (90) day stay of

the entirety of the Adversary Proceeding, to allow the Litigation Advisor time to consider the

issues before the Court and determine how best to proceed.

       16.     This short stay is in the interests of judicial economy, will ensure the most efficient

execution of the Adversary Proceeding, and is in the best interests of the Debtor’s estate and

ultimate potential recovery for the Debtor’s creditors. The Committee’s Motion is not submitted

for purposes of delay, but rather so that justice may be served.

                                      REQUESTED RELIEF

       For the foregoing reasons, the Committee respectfully requests the Court grant an Order

staying all proceedings in the Adversary Proceeding for ninety (90) days, including, without

limitation, any response deadlines and pending hearing dates, and grant the Committee such other

and further relief as to which it may be justly entitled.

Dated: May 18, 2021                                           SIDLEY AUSTIN LLP


                                                                /s/ Paige Holden Montgomery

                                                              Penny P. Reid
                                                              Paige Holden Montgomery
                                                  7
Case 20-03195-sgj Doc 44 Filed 05/18/21       Entered 05/18/21 21:47:27    Page 8 of 18


                                                      Juliana L. Hoffman
                                                      2021 McKinney Avenue, Suite 2000
                                                      Dallas, Texas 74201
                                                      Telephone: (214) 981-3300
                                                      Facsimile: (214) 981-3400

                                                      Matthew A. Clemente (admitted pro
                                                      hac vice)
                                                      Dennis M. Twomey (admitted pro
                                                      hac vice)
                                                      Alyssa Russell (admitted pro hac
                                                      vice)
                                                      One South Dearborn Street
                                                      Chicago, Illinois 60603
                                                      Telephone: (312) 853-7000
                                                      Facsimile: (312) 853-7036

                                                      Counsel for the Official Committee
                                                      of Unsecured Creditors




                                          8
 Case 20-03195-sgj Doc 44 Filed 05/18/21          Entered 05/18/21 21:47:27    Page 9 of 18


                           CERTIFICATE OF CONFERENCE

       I hereby certify that, on May 17, 2021, counsel for the Official Committee of Unsecured

Creditors conferred with counsel for the Debtor, Grant James Scott III, CLO Holdco, Ltd.,

Highland Dallas Foundation, James D. Dondero, The Dugaboy Investment Trust, and the Get

Good Nonexempt Trust regarding the relief sought in this motion. Counsel for the Debtor does

not oppose the relief sought in this motion. Counsel for CLO Holdco, Ltd., Highland Dallas

Foundation, Inc., James D. Dondero, The Dugaboy Investment Trust, and the Get Good

Nonexempt Trust oppose the relief sought in this motion. Counsel for Grant James Scott III

deferred on the issue, expressing that their client neither agreed nor expressly opposed the

requested relief.

                                                    /s/ Chandler Rognes
                                                    Chandler Rognes




                                              9
Case 20-03195-sgj Doc 44 Filed 05/18/21            Entered 05/18/21 21:47:27        Page 10 of 18


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was sent

via electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice

in this case on May 18, 2021.

                                                      /s/ Chandler Rognes
                                                      Chandler Rognes




                                                 10
Case 20-03195-sgj Doc 44 Filed 05/18/21    Entered 05/18/21 21:47:27   Page 11 of 18


                                   EXHIBIT 1

                               PROPOSED ORDER




                                          11
Case 20-03195-sgj Doc 44 Filed 05/18/21                    Entered 05/18/21 21:47:27             Page 12 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


                                       )
In re:                                 )                               Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                  Debtor,              )                               Case No. 19-34054-SGJ11
                                       )
OFFICIAL COMMITTEE OF UNSECURED        )
CREDITORS,                             )
                  Plaintiff,           )
                                       )
       vs.                             )
                                                                       Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )
JAMES SCOTT III IN HIS INDIVIDUAL      )
CAPACITY, AS TRUSTEE OF THE DUGABOY )
INVESTMENT TRUST, AND AS TRUSTEE OF
                                       )
                                       )

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03195-sgj Doc 44 Filed 05/18/21                      Entered 05/18/21 21:47:27             Page 13 of 18


THE GET GOOD NONEXEMPT TRUST, AND                                 )
JAMES D. DONDERO,                                                 )
                             Defendants.



    ORDER GRANTING THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
    EMERGENCY MOTION TO STAY THE ADVERSARY PROCEEDING FOR NINETY
                                 DAYS

           Upon consideration of the official committee of unsecured creditors’ (the “Committee”)

Emergency Motion to Stay the Adversary Proceeding for Ninety Days (the “Motion”),

           IT IS HEREBY ORDERED that:

           1. The Motion is GRANTED.

           2. The Adversary Proceeding, 2 including any current response deadlines and hearing

               dates, is stayed for ninety days after the issuance of this Order.

           3. This Court shall retain jurisdiction over all matters arising from or relating to the

               interpretation or implementation of this Order.


                                               ### End of Order ###




2
    Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion.
                                                           13
Case 20-03195-sgj Doc 44 Filed 05/18/21    Entered 05/18/21 21:47:27   Page 14 of 18


                                   EXHIBIT 2

                     DECLARATION OF MARC S. KIRSCHNER




                                          14
Case 20-03195-sgj Doc 44 Filed 05/18/21                    Entered 05/18/21 21:47:27              Page 15 of 18


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



                                       )
In re:                                 )                                Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                  Debtor,              )                                Case No. 19-34054-SGJ11
                                       )
OFFICIAL COMMITTEE OF UNSECURED        )
CREDITORS,                             )
                  Plaintiff,           )
                                       )
       vs.                             )
                                                                        Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )
JAMES SCOTT III IN HIS INDIVIDUAL      )
CAPACITY, AS TRUSTEE OF THE DUGABOY )
INVESTMENT TRUST, AND AS TRUSTEE OF
THE GET GOOD NONEXEMPT TRUST, AND      )
JAMES D. DONDERO,                      )
                                       )
                  Defendants.          )

           DECLARATION OF MARC S. KIRSCHNER IN SUPPORT OF
     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY
      MOTION TO STAY THE ADVERSARY PROCEEDING FOR NINETY DAYS

          Pursuant to 28 U.S.C. Section 1746, Marc S. Kirschner declares as follows:

         1.       I am a Senior Managing Director with Teneo Capital, LLC (“Teneo”), an

international consulting and advisory firm. I submit this Declaration on behalf of Teneo (the

“Declaration”) in support of the motion to stay the adversary proceeding for ninety days (the

“Motion to Stay the Adversary Proceeding”) of the Official Committee of Unsecured Creditors



1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03195-sgj Doc 44 Filed 05/18/21            Entered 05/18/21 21:47:27         Page 16 of 18




(the “Committee”) of Highland Capital Management, L.P., the debtor and debtor-in-possession in

the above-captioned chapter 11 case (the “Debtor”). Except as otherwise noted, I have personal

knowledge of the matters set forth herein.

       2.      My firm and I have a wealth of experience in providing litigation support,

investigation and advisory services in restructurings and reorganizations and enjoy an excellent

reputation for services it has rendered in chapter 11 cases on behalf of debtors, creditors and trusts

throughout the United States. I have decades of experience as a bankruptcy and restructuring

lawyer, distressed debt investor, financial advisor and fiduciary. I founded and led for 15 years

the bankruptcy department in the New York office of the global law firm, Jones Day, until my

retirement from the private practice of law. Thereafter, I was appointed by SDNY Bankruptcy

Judge Robert Drain as Chapter 11 Trustee of Refco Capital Markets, a global securities and

derivatives dealer, which was one of the largest cases ever for which a Chapter 11 Trustee was

appointed and continued post confirmation as Litigation Trustee for two trusts formed under

Refco’s Plan. I am recognized as a leading authority in pursuing billion dollar fraudulent

conveyance and other claims on behalf of litigation trusts, and am currently serving as Litigation

Trustee for Tribune, Nine West and Millennium Health. I am a Fellow of the American College

of Bankruptcy. The Court has previously reviewed my curriculum vitae and concluded that I have

“substantial experience in bankruptcy litigation matters, particularly with respect to [my] prior

experience as a litigation trustee for several litigation trusts as set forth on the record of the

Confirmation Hearing and in the Confirmation Brief.” [Docket No. 1943 at ¶ 45].

       3.      On February 22, 2021 [Docket No. 1943], the Court confirmed the Debtor’s Fifth

Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Plan”).

                                                                                                Page 16
Case 20-03195-sgj Doc 44 Filed 05/18/21                   Entered 05/18/21 21:47:27             Page 17 of 18




        4.       Upon the effective date of the Plan, a Litigation Sub-Trust, created for the benefit

of the holders of claims and interests in the Debtor, will be vested with certain claims and causes

of action of the Debtor, including this Adversary Proceeding 3 (the “Causes of Action”). Upon the

effective date of the Plan, Teneo will become the trustee of the Litigation Sub-Trust.

        5.       Due to the delay in the effective date of the Plan, on Friday, May 14, 2021, the

Committee filed its Application for Order Pursuant to Section 1103 of the Bankruptcy Code

Authorizing the Employment and Retention of Teneo Capital, LLC as Litigation Advisor to the

Official Committee of Unsecured Creditors Effective April 15, 2021 [Docket No. 2306] to retain

and employ my firm pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code to perform

litigation advisory services for the Committee in this chapter 11 case, including this Adversary

Proceeding (the “Litigation Advisor”), until the effective date of the Plan and creation of the

Litigation Sub-Trust.

        6.       Given the recently filed application to retain my firm as Litigation Advisor to the

Committee, and because responsibility for the Adversary Proceeding will transfer to the Litigation

Trustee post-effective date of the Plan, it is necessary that my firm and I are involved in the

prosecution of the Adversary Proceeding going forward.

        7.       In order to provide adequate time for myself and my firm to gain an understanding

of the complex transactions described in the Adversary Proceeding, particularly in connection with

the Motions to Dismiss and Motions to Withdraw the Reference, and the complex issues before

the Court, I am requesting a ninety day stay of the Adversary Proceeding. This stay is necessary


3   Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion to
    Stay the Adversary Proceeding.

                                                                                                             Page 17
Case 20-03195-sgj Doc 44 Filed 05/18/21   Entered 05/18/21 21:47:27   Page 18 of 18
